Citation Nr: 1045765	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-19 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Eligibility for VA Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of 38 U.S.C. 
Chapter 35, prior to August 9, 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  He 
died in May 1999.  The appellant is one of his surviving 
daughters.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 administrative decision, in which the 
RO determined that the appellant was not entitled to receive DEA 
benefits under Chapter 35, prior to August 9, 2006.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1999.

2.  A July 2, 1999 rating decision granted service connection for 
the cause of the Veteran's death and established basic 
eligibility to DEA benefits.

3.  The appellant's sister and guardian, C. M., was notified of 
the July 1999 rating decision by letter dated July 13, 1999.

4.  In an April 10, 2006 letter, after the appellant notified VA 
that she was married on November [redacted], 2005 and that she wished to 
received Chapter 35 benefits, VA notified her that her DIC school 
child's benefits were terminated as of November 1, 2005 and that 
her request for Chapter 35 benefits would be forwarded to the VA 
Education Office in Buffalo.

5.  The VA Education Office in Buffalo received the appellant's 
VA Form 22-5490 for DEA benefits for the period from November 14, 
2005 to May 28, 2006, on June 8, 2006.

6.  On August 9, 2006, the appellant's course of study was 
approved for DEA benefits.

7.  On August 13, 2007, VA received enrollment certification (VA 
Form 22-1999) from Ironton High School, Ironton, Ohio, for the 
period from November 14, 2005 to May 28, 2006. 


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid for education pursued by 
the appellant, prior to August 9, 2006.  38 U.S.C.A. §§ 3501, 
3513, 5101, 5113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1029, 
21.3041, 21.3130, 21.4131(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

The basis of the denial of the appellant's claim is that it lacks 
legal merit.  The notice and duty to assist provisions have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts are dispositive in a matter.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).

II.  Background

The appellant is the Veteran's daughter and was born in September 
1986.  The Veteran passed away on May [redacted], 1999.  On June 1, 1999, 
the appellant's sister and guardian, C. M., submitted a claim for 
burial benefits and for service connection for the cause of the 
Veteran's death.  A July 2, 1999 rating decision granted service 
connection for the cause of the Veteran's death and established 
basic eligibility to DEA benefits for C.M., the appellant, and 
their two sisters.  By letter dated July 13, 1999, C. M. was 
notified of the July 2, 1999 rating decision.

On December 5, 2005, VA received notice from the appellant that 
she had married on November [redacted], 2005 and that she wished to 
receive Chapter 35 benefits for schooling at Ironton High School.  
In an April 10, 2006 letter, VA notified her that her DIC school 
child's benefits were terminated as of November 1, 2005 and that 
her request for Chapter 35 benefits would be forwarded to the VA 
Education Office in Buffalo.  The VA Education Office in Buffalo 
received the appellant's VA Form 22-5490 for DEA benefits for the 
period from November 14, 2005 to May 28, 2006, on June 8, 2006.  
On August 9, 2006, the appellant's course of study was approved 
for DEA benefits.  On August 13, 2007, VA received enrollment 
certification (VA Form 22-1999) from Ironton High School, 
Ironton, Ohio, for the period from November 14, 2005 to May 28, 
2006.  

On August 31, 2007, VA notified the appellant that she could not 
be paid for the high school diploma from Ironton High School, for 
the period from November 14, 2005 to May 28, 2006, because the 
effective approval date for this program of education was August 
9, 2006.  In a June 2008 statement of the case (SOC), the RO 
explained that DEA benefits are not payable because her 
enrollment period occurred before her program of education was 
approved for DEA benefits.  

III.  Analysis

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the Veteran 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 21.3021, 
21.3030, 21.3040, 21.3041 (2010).  In this case, the Veteran died 
as a result of a service-connected disability, which established 
the basic eligibility for his dependents for purposes of Chapter 
35 benefits.

The commencement date for an eligible child to use DEA benefits 
generally is his/her 18th birthday or the date of his/her 
successful completion of secondary schooling, whichever is the 
earlier date, and the period of eligibility continues until age 
26.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  During the 
time period of eligibility, the child is entitled to educational 
assistance not to exceed 45 months, or the equivalent thereof in 
part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a). The 
applicable regulations further provide that an individual must 
file a formal claim for educational assistance for pursuit of a 
program of education.  38 C.F.R. § 21.1030.  As a general matter, 
the date of claim is considered that on which a valid claim or 
application is considered to have been filed with VA, based upon 
either the date of a formal claim received at VA, or if an 
informal claim has been filed, and a formal claim is then 
received within one-year of the date VA requested it, the date VA 
received the informal claim will be determinative.  38 C.F.R. 
§ 21.1029(b).

The assignment of an effective date for Chapter 35 educational 
assistance benefits shall, to the extent feasible, correspond to 
effective dates relating to awards of disability compensation.  
38 U.S.C.A. 5113(a).

In the case of an eligible child, if the award is the first award 
of educational assistance for the program of education the 
eligible person is pursuing, the commencing date of the award of 
educational assistance is the latest of: (1) the beginning date 
of eligibility as determined under § 21.3041; (2) one year before 
the date of receipt of the claim; (3) the date the educational 
institution certifies the claimant was enrolled in school; or (4) 
the effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  See 38 C.F.R. § 21.4131(d)(1) [emphasis added].

The record shows that the Veteran died on May [redacted], 1999.  One of 
his surviving children and the appellant's guardian, C. M., filed 
a claim for Dependency and Indemnity Compensation (DIC) in June 
1999.  A July 1999 rating decision granted service connection for 
the cause of the Veteran's death (and DIC benefits) and also 
established eligibility to DEA benefits under 38 U.S.C., Chapter 
35, apparently effective from the date of the Veteran's death in 
May 1999 (DIC benefits were paid beginning in June 1999).

In this case, at the time of the Veteran's death, the appellant 
was 12 years old; she was born in September 1986.  VA received 
her formal application for DEA benefits on December 5, 2005.  She 
does not contend that she filed a claim before that date.  She 
indicated on the form that she was attending Ironton High School 
and expected to graduate in May 2006.  On August 13, 2007, VA 
received enrollment certification (VA Form 22-1999) from Ironton 
High School, Ironton, Ohio, for the period from November 14, 2005 
to May 28, 2006.

The appellant contends that the commencing date for her DEA 
benefits should be November 14, 2005.

Applying the undisputed facts to the regulatory criteria of § 
21.4131(d)(1), the Board makes the following findings: (1) the 
date of the Veteran's death, May 1999; (2) one year before the 
date of receipt of the claim, December 5, 2004; (d) the date the 
educational institution certified the claimant was enrolled in 
school, August 13, 2006; and (1) the effective date of the 
approval of the course, or one year before the date VA receives 
the approval notice, whichever is later, August 9, 2006.

As set forth above, the commencing date of the award of 
educational assistance is set as the latest of the above dates-
here, that date is August 13, 2006.  Therefore, no DEA benefits 
are payable prior to that date.  Because the appellant attended 
Ironton High School from November 14, 2005 to May 28, 2006, no 
DEA benefits are payable to her.

The Board has also considered the application of 38 C.F.R. § 
21.4131(e), which provides an adjusted effective date for award 
of educational benefits under Chapter 35 based on an original 
claim.  In pertinent part, this paragraph provides that the 
eligible person's application for Chapter 35 benefits will be 
considered as having been filed on his or her eligibility date 
if: (1) the eligibility date is more than 1 year before the date 
of the initial rating decision that establishes the Veteran's 
death is service-connected; (2) the eligible person files his or 
her original application for benefits under Chapter 35 with VA 
within 1 year of the initial rating decision; (3) the eligible 
person claims educational assistance for pursuit of an approved 
program of education for a period that is more than 1 year before 
the date VA receives his or her original claim; (4) VA received 
the original application on or after November 1, 2000; and (5) 
the eligible person would have been eligible to educational 
assistance under Chapter 35 if he or she had filed a claim on his 
or her eligibility date.  See 38 C.F.R. § 21.4131(e).

In this case, because the rating decision granting service 
connection for the cause of the Veteran's death was dated July 2, 
1999, and the appellant's application for Chapter 35 educational 
benefits was not received until December 5, 2005, the 
requirements of 38 C.F.R. § 21.4131(e) are not met, and the 
effective date of the award cannot be adjusted under that 
paragraph.

In a case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's claim for payment 
of DEA benefits prior to August 9, 2006, is denied.

Finally, the Board has considered her representative's argument 
that VA failed to apply equitable principles and provide 
equitable relief.  Here, the appellant's representative contends 
that high schools such as Ironton High School, do not have the 
volume of students entitled to VA educational benefits as do 
institutions of higher learning and are therefore not highly 
concerned with, nor have the time to entertain the special needs 
of the VA, nor are they greatly concerned with the VA payment 
process for a single student.  Due to the "technical and 
questionable process" for applying and establishing entitlement 
to DEA benefits, her representative contends that the appellant 
has been creatively denied her rightful entitlement to Chapter 35 
DEA benefits.  Here, had the appellant not married prior to her 
high school graduation, this situation would not have arisen as 
she would have continued to receive DIC benefits.

The Board is bound by the law and regulations governing VA 
benefits.  While the Board is sympathetic to the appellant's 
case-eligibility for DEA benefits was not established by VA 
until several years after the appellant's sister and guardian had 
applied for DIC benefits-the Board does not have authority to 
grant benefits on an equitable basis.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury which 
has not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority 
to award equitable relief is committed to the discretion of the 
Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is 
without jurisdiction to consider that which is solely committed 
to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).  Therefore, while the Board is sympathetic to 
the appellant's claim, it is bound by the law, and this decision 
is dictated by the relevant statutes and regulations.


ORDER

Eligibility for DEA benefits under the provisions of 38 U.S.C.A. 
Chapter 35, prior to August 9, 2006, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


